DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stop member and second connecting rod, a connecting ring wherein the connecting ring is fixedly sleeved over the rotor of motor (claim 2/1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 13-19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In claim 5/1 Applicants recite: “wherein a protrusion of one end of the third connecting rod formed a stopping head”? It is believed Applicants meant forms?


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13/12/1 is essentially identical to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 5,6,8,9, 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what Applicants mean by in:
Claim 5/1: “a third connecting rod”? There is no second(ary) connecting rod claimed either in claim 1. To advance prosecution, Examiner interprets it to mean a connecting rod (Applicant’s drawings show only one connecting rod).
located upper the limiting ring, and the stopping head is located upper the second limiting device”? Perhaps it is meant to recite “connecting rod is located above (or below) the upper limiting ring?
Claim 8/1: “a fourth connecting rod”? There is no second(ary) nor third/tertiary connecting rod claimed in claim 1 (Applicant’s drawings show only one connecting rod).
To advance prosecution, Examiner interprets it to mean a connecting rod.
Claim 9/8: Applicants recite: “connecting rod is located upper the limiting ring”. Perhaps it is meant to recite “connecting rod is located above (or below) the upper limiting ring?
In claims 13-19, in particular claim 13/12 it is not clear what Applicant means by “wherein the motor mechanical limiting device comprises: a limiting ring, a first limiting device, and a second limiting device”- is this another limiting ring etc different from the previously claimed in claim 1?. To advance prosecution on merits, Examiner interprets it to mean the same as claimed in previous claims 13/12/1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 4751986).
	Regarding claim 1, Takahashi discloses:
A motor mechanical limiting device, for limiting rotation of a motor (C1 ll 11-33), comprising: 
a limiting ring (1, Figs 1-2d), 
a first limiting device (2,5), and 
a second limiting device (4a,b), 
wherein the first limiting device (2) is fixedly connected on a rotor (1 is an integral unit as a ring and rotor) of motor, 
the second limiting device (4a,b) is fixed on a motor stator (3), and 
the limiting ring (1) is in bearing connection with the rotor of motor (through 5), 
wherein the limiting ring (1) protrudes to form a stopping edge (2 and 5 have edges), both the first limiting device (2,5) and the second limiting device (4a,b) are located on a circumferential rotation path of the stopping edge (edges of 2,5, Figs 1-2d), and 
wherein the second limiting device (4a,b) is provided with a region (circumferential space between 4a,b) for the first limiting device (2,5) to pass through. 

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Takahashi to have their rotor shaped as a ring and as a separate structure.
The motivation to do so is that it would save cost and material, simplify maintenance and repair. 
Takahashi discloses the claimed invention except for mentioning that the rotor is formed of several pieces instead of an integrated unit. It would have been obvious to one having ordinary skills in the art at the time the invention was made to make the rotor of several pieces instead, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. The motivation to do so is that it would simplify maintenance and repair.
Takahashi discloses the claimed invention except for the shape of the rotor to be ring shaped. It would have been an obvious matter of design choice to change the shape of the rotor to be ring shaped since such a modification would have involved a mere change in the shape of a component. A change in shape if generally recognized In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation to do so is that it would save cost and material.

	Regarding claim 5/1, Takahashi discloses the invention as discussed above, except wherein the first limiting device comprises: a third connecting rod, wherein a protrusion of one end of the third connecting rod formed a stopping head, the other end of the third connecting rod is fixed on the rotor of motor, and wherein during rotation, pushes the stopping edge, so as to drive the limiting ring to rotate. 
	Takahashi, however shows in another embodiment (Figs 5-6) wherein the first limiting device comprises: a third connecting rod (2), wherein a protrusion of one end of the third connecting rod formed a stopping head (roller 6), the other end of the third connecting rod (2) is fixed on the rotor (1) of motor, and wherein during rotation, pushes the stopping edge, so as to drive the limiting ring to rotate (Fig 5).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Takahashi wherein the first limiting device comprises: a third connecting rod, wherein a protrusion of one end of the third connecting rod formed a stopping head, the other end of the third connecting rod is fixed on the rotor of motor, and wherein during rotation, pushes the stopping edge, so as to drive the limiting ring to rotate, as Takahashi shows in another embodiment.
	The motivation to do so is that it would result in less expensive and more reliable rotor rotating angle limiters due to the elimination of reduction mechanisms and their extremely simple constructions (C3 ll 1-17).
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 4751986) in view of Liu et al. (US 2017/0191613).
Regarding claim 12/1, Takahashi discloses the invention as discussed above, except a gimbal, comprising a yaw axis structure driving the whole gimbal to rotate, the gimbal rotating around the yaw axis structure and the rotation being preset in a certain range, wherein the gimbal further comprises the motor mechanical limiting device according to claim 1 disposed on the yaw axis structure, and the motor mechanical limiting device defines a maximum rotation angle of the gimbal around the yaw axis. 
Liu et al. teach a device with a gimbal, comprising a yaw axis structure driving the whole gimbal to rotate, the gimbal rotating around the yaw axis structure and the rotation being preset in a certain range (abstract, paras 3,11,18, Figs 1-2, claim 6), wherein the gimbal further comprises the motor mechanical limiting device according to claim 1 disposed on the yaw axis structure, and the motor mechanical limiting device defines a maximum rotation angle of the gimbal around the yaw axis (paras 3,11,18, Figs 1-2, claim 6), for the purpose to adjust an orientation of the payload.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Takahashi to have a gimbal, comprising a yaw axis structure driving the whole gimbal to rotate, the gimbal rotating around the yaw axis structure and the rotation being preset in a certain range, wherein the gimbal further comprises the motor mechanical limiting device according to claim 1 
The motivation to do so is that it would allow one to adjust an orientation of the payload (para 3 of Liu et al.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 4751986) in view of Shirai et al. (US 2012/0249042).
Regarding claim 20/12, Takahashi discloses the invention as discussed above, except wherein a motor of the yaw axis structure is a servo motor.
Shirai et al. teaches wherein a motor of the yaw axis structure is a servo motor (paras 15,28, claim 1), to drive an electric cylinder.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Takahashi wherein a motor of the yaw axis structure is a servo motor, as Shirai et al. teaches.
The motivation to do so is that it would permit one to drive an electric cylinder (para 1 of Shirai et al.).

Allowable Subject Matter
Claims 2-4,6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5,6,8,9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 2/1 inter alia, the specific limitations of “…wherein the first limiting device comprises: a connecting ring and a first connecting rod, wherein the connecting ring is fixedly sleeved over the rotor of motor, one end of the first connecting rod is connected to the connecting ring, and the other end of the first connecting rod is bent to form a stopping head, and wherein during rotation, the stopping head pushes the stopping edge, so as to drive the limiting ring to rotate.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 3,4 are also allowable for depending on claim 2.
In claim 6/5 inter alia, the specific limitations of “…wherein the third connecting rod is located upper the limiting ring, and the stopping head is located upper the second limiting device.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 7/1 inter alia, the specific limitations of “…wherein the second limiting device comprises: a stop block, wherein the block is fixed on the stator of motor, the height of the stop block is less than a distance between the bottom of the stopping head and the stator of motor.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 8/1 inter alia, the specific limitations of “…wherein the first limiting device comprises: a fourth connecting rod, wherein a protrusion of one end of the fourth 
Claims 9-10 are also allowable for depending on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834